      Case 4:17-cv-00417-SMR-HCA Document 393 Filed 05/06/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                   (Central Division)


 GRX through next friend H.R.X,                     CASE NO. 4:17-cv-00417-SMR-HCA
 J.S.X through next friend D.S.X.,
 C.P.X. through next friend S.P.X, et al.

        Plaintiffs,
                                                    NOTICE OF APPEARANCE
 v.

 JERRY FOXHOVEN, in his official capacity
 et al.

        Defendants.


       COMES NOW H. Daniel Holm, Jr. of the law firm Ball, Kirk & Holm, P.C., 3324

Kimball Avenue, Waterloo, Iowa 50702, and hereby enters his Appearance on behalf of the

Plaintiff C.P.X. through next friend S.P.X.


                                                       BALL, KIRK & HOLM, P.C.

                                                       By: _/s/H. Daniel Holm, Jr._________
                                                              H. Daniel Holm, Jr., #AT0003607
                                                              Eashaan Vajpeyi, #AT0011094
                                                              3324 Kimball Avenue
                                                              P.O. Box 2696
                                                              Waterloo, Iowa 50704-2696
                                                              Phone: (319) 234-2638
                                                              Fax: (319) 234-2237
                                                              Email: Bkh@ballkirkholm.com
                                                                     Evajpeyi@ballkirkholm.com




                                              Page 1 of 2
     Case 4:17-cv-00417-SMR-HCA Document 393 Filed 05/06/21 Page 2 of 2




I, Theresa L. Mahoney, certify that this document was filed via CM/ECF on May 6, 2021.

/s/ Theresa L. Mahoney

Service to:

Nathan Kirstein                                   Gretchen Witte Kraemer
Disability Rights Iowa                            Assistant Attorney General
400 East Court Ave, Ste 300                       Hoover State Office Bldg., 2nd Floor
Des Moines, IA 50309                              Des Moines, IA 50319
                                                  ATTORNEYS FOR DEFENDANTS
Harry Frischer
Children’s Rights, Inc.
88 Pine St., Ste. 800
New York, NY 10005

Timothy Farrell
Ropes & Gray, LLP
191 North Wacker Dr., 32nd Floor
Chicago, IL 60606
ATTORNEYS FOR PLAINTIFFS




                                         Page 2 of 2
